  Case 2:19-cv-16978-JMV-JBC Document 42 Filed 01/11/21 Page 1 of 1 PageID: 406



                                UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY
                                               (973) 776-7700
            CHAMBERS OF                                                         U.S. COURTHOUSE
    JAMES B. CLARK, III                                                         50 WALNUT ST.
                                                                                ROOM 2060
UNITED STATES MAGISTRATE JUDGE
                                                                                NEWARK, NJ 07101




                                               January 11, 2021


                                              LETTER ORDER


      Re:      Erenses, et al. v. Villeneuve, et al.
               Civil Action No. 19-16978 (JMV)

      Dear Counsel:

      As discussed during the telephone conference held in this matter earlier today, the Court orders

  the following:

      1. Defendants will provide a certified answer to Plaintiffs’ interrogatory request #2 by January

            31, 2021.

      2. Fact discovery shall be completed by February 28, 2021. There shall be no further extensions.

      3. Plaintiffs have represented that they have produced all expert reports to Defendants.

            Defendants shall serve all of their expert reports no later than March 31, 2021.

      4. The Court will conduct a telephone status conference with the parties on April 2, 2021 at

            11:30 AM. Counsel for Defendants shall initiate the call.


      IT IS SO ORDERED.



                                                           s/ James B. Clark, III
                                                         JAMES B. CLARK, III
                                                         United States Magistrate Judge
